Citation Nr: 1111623	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for an acquired psychiatric disorder.  In September 2010, the Veteran testified before the Board at a hearing held at the RO.

The issues of entitlement to service connection for pseudofolliculitis, left knee strain, hyperkeratosis, and tinea pedis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric disorder was previously denied in a December 1983 rating decision. The RO declined to reopen the claim in December 1991 and in November 1995.  The Veteran was notified of those decisions but did not perfect an appeal.

2.  The evidence received since the November 1995 denial of the claim for service connection for a psychiatric disorder is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1983, December 1991, and in November 1995 rating decisions that respectively denied and declined to reopen the claim for service connection for an acquired psychiatric disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in a December 1983 rating decision, and declined to reopen the claim in December 1991 and in November 1995 rating decisions.  At the time of the initial denial, the RO found that there was no evidence of an in-service chronic psychiatric disorder, and the claim was denied.

Although in the rating decisions on appeal the RO declined to reopen the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the November 1995 decision became final because the Veteran did not file a timely appeal.

The claim for service connection for an acquired psychiatric disorder may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in February 1997.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 1995 consisted of the Veteran's service medical records, private treatment records, and the Veteran's own statements.  The RO found that although the private treatment records showed that the Veteran was treated for a psychiatric disorder in the early 1990s, there was no nexus between that treatment and the Veteran's symptoms in service.  Accordingly, the claim was denied.

After a review of all the evidence, the Board finds that the evidence received since the last final decision in November 1995 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim.

In support of his application to reopen his claim, the Veteran submitted a VA opinion from his treating psychiatrist relating his current schizophrenia, and his psychiatric symptoms and treatment over the previous thirty years, to the psychiatric symptoms that he reported in service.  At the time of the previous final decision, the file did not contain a medical opinion relating the Veteran's current psychiatric disorder with his service.  In fact, the lack of any nexus opinion was cited as the primary reason for the denial of the claim.  Therefore, the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, the Board finds that new and material evidence has been submitted and the claims for service connection for an acquired psychiatric disorder is reopened.  To that extent only, the claim is allowed. 


ORDER

The claim for service connection for a psychiatric disorder is reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further disposition of the claim.

The Veteran contends that he experienced his first mental break down while in service when he could not handle the stress of his duties and that since service, he has battled with a psychiatric disorder.  

Service medical records show that in July 1976, the Veteran was referred for medical separation based upon continuing complaints of breathing problems and skin complications.  He had recently tested positive for sickle cell traits.  In January 1977, the Veteran sought mental health treatment and stated that he was having personal problems at home involving money.  He admitted to suicidal ideations on occasion, with no attempt.  He had also suffered from insomnia.  The assessment was situational depression.  He was prescribed a sleeping aid.  One week later, the Veteran was brought to the hospital after throwing away medication.  He described an episode of nightmares the previous night.  He stated that he was having difficulty deciding what was "real and unreal."  He was prescribed Thorazine.  Ten days later, the Veteran reported that he was not feeling as depressed and was one hundred percent better.  The medicine had helped him.  He was advised to continue the same medication.  In November 1977, the Veteran requested a consultation related to his ears.  After examination was conducted, it was suggested that the Veteran was malingering.  He was told to stay away from the hospital unless he was seriously ill. 

Post-service treatment records show a long history of psychiatric treatment, including several inpatient psychiatric admissions.  In January 1984, the Veteran was admitted to the hospital in police custody for a laceration to his face and body.  He was noted to have a chronic psychiatric history.  In April 1987, on emergency psychological evaluation, it was noted that the Veteran was returned to custody from parole status because he was unable to care for himself in the community.  He had been imprisoned for burglary in 1985 and was paroled in February 1987.  Mental status examination revealed that he was presently psychotic and was not able to accept responsibility for himself or his behavior.  His affect and responses were inappropriate.  It was determined that due to his behavior and insight, he needed to be stabilized on a strictly enforced medical program.  The diagnosis was schizophrenia, chronic, undifferentiated type.  On March 1990 parole psychiatric evaluation, it was noted that since 1987, he had returned to prison on two occasions for psychiatric attention and on a third for molestation.  He was taking Mellaril twice daily to control voices.  Mental status examination resulted in the continued diagnosis of schizophrenia, undifferentiated type.  It was recommended that the Veteran continue his medication and be placed in a facility to board and care for him.  Records dated in 1995 show that the Veteran was receiving  outpatient psychiatric treatment for his schizophrenia.  In July 1996, the Veteran was hospitalized when he was brought to court for an altercation with a peer at his shelter.  He refused medication but acted disorganized in thought content and process.  On July 1997 psychiatric evaluation, it was noted that the Veteran had five previous psychiatric admissions, the first being in 1985.  He reported that all admissions had been against his will and he was not able to admit his psychiatric disability.  He denied drug use though had repeated positive tests for marihuana and cocaine.  His insight was determined to be almost nonexistent.  He had poor impulse control and fair judgment.  The diagnosis was schizophrenia.  

In March 2008, the Veteran's VA treating psychiatrist submitted a statement that he had been following the Veteran since the late 1990s, but that the Veteran's mental illness dated back more than 30 years to his service.  The psychiatrist relayed that while the Veteran was in service, he was treated for his mental symptoms with Thorazine, but that his illness deteriorated and he was hospitalized in Yokosuka Naval Hospital in Tokyo for two weeks.  The psychiatrist stated that the Veteran's mental illness was the same as it was in service and had only deteriorated since separation from serviced as was evidenced by his psychiatric hospitalizations beginning in 1984.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been afforded a VA examination with respect to his claim.  Because the Veteran's service medical records show that he was treated for depression with symptoms of not knowing what was "real and not real" and treated with Thorazine, and the post-service records show continuous treatment for schizophrenia beginning in at least 1984, it remains unclear to the Board whether the Veteran's mental disability has its onset in service or was caused or aggravated by his service.  Though the Veteran's VA psychiatrist has related his current mental illness to his in-service hospitalization, a review of the record is negative for any in-service hospitalization and such was verified in November 1998 by the RO.  Additionally, the in-service diagnosis was that of situational depression, not of schizophrenia.  Accordingly, due to the inconsistencies of the March 2008 opinion, but in light of the evidence of record that the Veteran suffered from psychiatric symptoms in service and since at least 1984, a VA examination is necessary in order to accurately assess the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the record shows that the Veteran has been in receipt of Social Security Disability benefits for his psychiatric disorder since the early 1990s.  While SSA records are not controlling for VA determinations, they may be pertinent to the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).  Because it appears the complete records upon which that grant of benefits was based are not included in the claims folder, those records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and request that agency to provide a copy of the decision granting the Veteran disability benefits as well as the medical records upon which the decision was based.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any current psychiatric disorder.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that any current psychiatric disorder is related to the Veteran's active service, including the in-service notation of depression, not knowing what was "real and not real," prescribed medication, and a possible reaction to the diagnosis of positive sickle cell traits.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of psychiatric problems since service. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


